Exhibit 10.5

THIS SUBORDINATED NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933,
AS AMENDED, OR UNDER THE SECURITIES ACT OF ANY STATE. EXCEPT AS OTHERWISE
PROVIDED IN THE PURCHASE AGREEMENT REFERENCED IN THIS SUBORDINATED NOTE, THIS
SUBORDINATED NOTE MAY NOT BE OFFERED FOR SALE IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT FOR THIS SUBORDINATED NOTE UNDER THE SECURITIES ACT OF
1933, AS AMENDED, AND SUCH STATE OR OTHER LAWS AS MAY BE APPLICABLE, OR RECEIPT
BY TAYLOR CAPITAL GROUP, INC. OF AN OPINION OF COUNSEL THAT SUCH REGISTRATION IS
NOT REQUIRED.

THIS OBLIGATION IS NOT A DEPOSIT AND IS NOT INSURED BY THE UNITED STATES OR ANY
AGENCY OR FUND OF THE UNITED STATES, INCLUDING THE FEDERAL DEPOSIT INSURANCE
CORPORATION. THIS OBLIGATION IS SUBORDINATED TO THE CLAIMS OF THE GENERAL AND
SECURED CREDITORS OF TAYLOR CAPITAL GROUP, INC.

THIS NOTE HAS BEEN ISSUED WITH ORIGINAL ISSUE DISCOUNT, AND AS REQUIRED BY
TREASURY REGULATION §1.1275-3(b)(1), INFORMATION REGARDING THE ISSUE PRICE, THE
AMOUNT OF ORIGINAL ISSUE DISCOUNT, THE ISSUE DATE AND THE YIELD TO MATURITY MAY
BE OBTAINED FROM THE MAKER (AS DEFINED BELOW) BY CONTACTING THE GENERAL COUNSEL
OF TAYLOR CAPITAL GROUP, INC. AT (847) 653-7978.

8% SUBORDINATED NOTE DUE 2020

 

$[            ]          May 28, 2010 SNA-[    ]          CUSIP 876851 AA4

FOR VALUE RECEIVED, the undersigned, Taylor Capital Group, Inc. (the “Maker”),
hereby promises to pay to [                                ] (“Purchaser”) or
its registered assigns, at such place as the holder may designate from time to
time in a written notice to the Maker, the principal sum of
[                     ($                    )] on May 28, 2020 (the “Maturity
Date”) or any earlier date of acceleration of the Maturity Date, and to pay
interest on the outstanding principal amount of this 8% Subordinated Note Due
2020 (this “Note”) from May 28, 2010, quarterly on the fifteenth day of the last
month of each calendar quarter, commencing on October 15, 2010 (each, an
“Interest Payment Date”), at a rate per annum of 8% prior to the Maturity Date
and, if the outstanding principal amount of this Note is not paid in full on the
Maturity Date, at a rate equal to 12% per annum on and after the Maturity Date
until the principal hereof shall have been paid or duly provided for. Unless
expressly prohibited by applicable law, any accrued interest that is not paid
when due shall bear interest until paid in full at a rate equal to 8% per annum
prior to the Maturity Date and at a rate equal to 12% per annum on and after the
Maturity Date.



--------------------------------------------------------------------------------

This Note is one of the 8% Subordinated Notes due 2020 of the Maker referred to
in the Securities Purchase Agreement (as may be amended, modified, or restated
from time to time), dated May 21, 2010, by and among the Maker, Purchaser and
the other investors party thereto (the “Purchase Agreement”). All of the other
8% Subordinated Notes due 2020 of the Maker of even date herewith (as may be
amended, modified or restated from time to time) are collectively referred to
herein as the “Other Notes,” and this Note and the Other Notes are collectively
referred to herein as the “Notes.” Capitalized terms used in this Note are
defined in the Purchase Agreement, unless otherwise expressly stated herein.
This Note is entitled to the benefits of the Purchase Agreement and is subject
to all of the agreements, terms and conditions contained therein, all of which
are incorporated herein by this reference. This Note may not be prepaid at any
time prior to the second anniversary of the date of this Note. This Note may be
prepaid, in whole or in part, at any time from and after the second anniversary
of the date of this Note, but prior to the fifth anniversary of the date of this
Note; provided that any such prepayment shall be subject to the Applicable
Prepayment Premium, as set forth below. This Note may be prepaid, in whole or in
part, without premium or penalty, at any time from and after the fifth
anniversary of the date of this Note. Any prepayment of this Note, in whole or
in part, shall be made on the following terms and conditions: (a) the Maker
shall give the holder at least three Business Days’ prior written notice of its
intent to make each prepayment; and (b) each prepayment shall be made in
immediately available funds and shall be made by paying (x) with respect to any
prepayment, in whole or in part, from and after the second anniversary of the
date of this Note, but prior to the fifth anniversary of the date of this Note,
the Applicable Prepayment Premium, together with unpaid accrued interest on the
principal amount to be prepaid to the date of prepayment, or (y) with respect to
any prepayment, in whole or in part, from and after the fifth anniversary of the
date of this Note, the principal amount to be prepaid, together with unpaid
accrued interest thereon to the date of prepayment. For purposes of this Note,
“Applicable Prepayment Premium” means, (A) with respect to any prepayment, in
whole or in part, from and after the second anniversary of the date of this
Note, but prior to the third anniversary of the date of this Note, 102.5% of the
principal amount to be prepaid, (B) with respect to any prepayment, in whole or
in part, from and after the third anniversary of the date of this Note, but
prior to the fourth anniversary of the date of this Note, 101.5% of the
principal amount to be prepaid, and (C) with respect to any prepayment, in whole
or in part, from and after the fourth anniversary of the date of this Note, but
prior to the fifth anniversary of the date of this Note, 100.5% of the principal
amount to be prepaid. Notwithstanding the foregoing, the Maker may not make any
prepayment of this Note unless (i) all accrued interest that is then due and
payable under the Notes shall have been paid in full, (ii) the Maker
simultaneously prepays the same percentage of the outstanding principal amount
of each Other Note, and (iii) the Maker shall have received the prior written
approval of any governmental agency or body with proper jurisdiction over Maker,
if required.

Interest on the principal amount of this Note from time to time outstanding
shall be computed on the basis of the actual number of days elapsed over a
360-day year, consisting of twelve (12) 30-day months. In no event, however,
shall the interest rate hereunder exceed the maximum rate permitted by law.

In the event the Maker can pay some, but not all, of the aggregate interest
payable on the outstanding Notes on any Interest Payment Date, or of the
aggregate outstanding principal of the Notes on the Maturity Date, or of any
fees or other obligations payable under the Notes on the due date therefor, the
Maker shall apportion the aggregate payment made by it on such Interest Payment
Date, Maturity Date or other due date ratably among the Notes in proportion to
the

 

2



--------------------------------------------------------------------------------

respective outstanding principal balances thereof; provided that the foregoing
shall not affect any right of the holder of this Note to receive payment in full
of such interest, principal or other amount on such Interest Payment Date,
Maturity Date or other due date, as the case may be, or otherwise limit any
rights and remedies of the holder of this Note with respect thereto.

Any of the following events shall represent an event of default under this Note
(each, an “Event of Default”): (i) a court or administrative or governmental
agency or body with proper jurisdiction to do so shall enter a decree or order
for the appointment of the Federal Deposit Insurance Corporation (the “FDIC”),
the Illinois Department of Financial and Professional Regulation (the “DFPR”),
any successor agency to the FDIC or the DFPR, or any other governmental agency
or body with proper jurisdiction, as applicable, as receiver of Cole Taylor Bank
(“Bank”); (ii) the Bank shall consent to the appointment of the FDIC, the DFPR,
any successor agency to the FDIC or the DFPR, or any other governmental agency
or body with proper jurisdiction, as applicable, as receiver for it; (iii) Maker
shall (a) voluntarily commence any proceeding or file any petition for relief
under Title 11 of the United States Code or any other federal or state
bankruptcy, insolvency or similar law, (b) consent to the institution of, or be
subject to the filing of any such petition, (c) apply for or be subject to the
appointment of a receiver, trustee, custodian or similar official for Maker or
its property or assets, or (d) make a general assignment for the benefit of
creditors; (iv) the Maker breaches the Dividend Covenant or the Organic Change
Covenant (each as defined below); (v) the Maker fails to pay, when due, any
principal of this Note or fails to pay any interest due on this Note within five
(5) business days of the Interest Payment Date applicable thereto (a “Payment
Default”); or (vi) the Maker shall have failed to keep or perform any of its
other material agreements, undertakings, obligations or covenants under the Note
in any material respect and such failure continues for a period of thirty
(30) days after notice thereof to the Maker executed by the holders of Notes
representing at least a majority of the principal amount then outstanding under
all of the Notes (a “Majority of the Holders”).

Upon the occurrence of an Event of Default described in subsection (i), (ii) or
(iii) of the immediately preceding paragraph, the principal of, interest accrued
on, and other obligations payable under this Note, will immediately become due
and payable, without presentment, demand, protest or notice of any kind.
Notwithstanding anything to the contrary herein, other than the occurrence of an
Event of Default described in subsection (i), (ii) or (iii) of the immediately
preceding paragraph, as long as this Note is deemed to be Tier 2 Capital (or the
equivalent) of the Maker under the applicable rules and regulations promulgated
by the Board of Governors of the Federal Reserve System (“Federal Reserve
Board”) (except to the extent not so deemed due to the limitation imposed by the
second sentence of 12 C.F.R. §250.166(e)(1), which limits the capital treatment
of subordinated debt during the five years immediately preceding the maturity
date of the subordinated debt), there is no right of acceleration for any
default or Event of Default, including a default in the payment of principal or
interest or the performance of any other covenant or obligation by the Maker,
under this Note or the Purchase Agreement. If the Maker receives a written
notification from the Federal Reserve Board that the indebtedness evidenced by
the Notes no longer constitutes Tier 2 Capital of the Maker (the “Federal
Reserve Notice”), other than due to the limitation imposed by the second
sentence of 12 C.F.R. §250.166(e)(1), which limits the capital treatment of
subordinated debt during the five years immediately preceding the maturity date
of the subordinated debt, the Maker shall immediately notify the holder of this
Note. At any time after receipt of the Federal Reserve

 

3



--------------------------------------------------------------------------------

Notice, and so long as the determination set forth in such Federal Reserve
Notice remains in effect, if any Event of Default shall occur hereunder and be
continuing, then (x) if such Event Default is a Payment Default, the holder of
this Note may declare this Note and any amounts due to the holder of this Note
hereunder immediately due and payable, whereupon this Note and such amounts
payable hereunder shall immediately become due and payable, and (y) in the case
of any other Event of Default, a Majority of the Holders may declare the Notes
and any amounts due to the holders of the Notes hereunder or thereunder
immediately due and payable, whereupon the Notes and such amounts payable
hereunder or thereunder shall immediately become due and payable, but in each
case under clause (x) or (y), without presentment, demand, protest or notice of
any kind. Upon the occurrence of an Event of Default, it is specifically
understood and agreed that, notwithstanding the curing of such Event of Default,
the Maker shall not be released from any of its covenants hereunder unless and
until this Note is paid in full. Notwithstanding the foregoing, nothing herein
shall limit the rights of the holder of this Note to exercise any and all
remedies available to such holder under applicable law; provided, however, that,
except in connection with a Payment Default, no action may be initiated to
enforce the rights of the holder of this Note pursuant hereto without the prior
written consent of a Majority of the Holders.

If the Maker fails to make any principal or interest payment when and as
required hereby, the Maker shall not, until such principal or interest payment
has been made, (i) declare, set aside or pay any dividends on or make any other
distributions (whether in cash, stock, equity securities or property) in respect
of any of its equity securities, or (ii) purchase, redeem or otherwise acquire,
directly or indirectly, any of its equity securities, in each case without the
consent of a Majority of the Holders (such negative covenant, the “Dividend
Covenant”).

The indebtedness of the Maker evidenced by this Note, including the principal,
interest and premium, if any, is not secured by any assets or commitments of the
Maker or the Bank, and until such time as the Maker receives a Federal Reserve
Notice, the indebtedness evidenced by this Note shall be subordinated and junior
in right of payment to the Maker’s obligations to the general creditors of the
Maker, and upon dissolution or liquidation of the Maker, no payment of principal
or interest shall be due and payable until all general creditors and depositors
of the Maker shall have been paid in full. Purchaser and each of its registered
assigns holding this Note, by the acceptance hereof, agree to be bound by the
foregoing provisions.

Any recapitalization, reorganization, reclassification, consolidation, merger,
sale of all or substantially all of the Maker’s assets to another Person or
other transaction that is effected in such a way that holders of all of the
common equity of the Maker are entitled to receive (either directly or upon
subsequent liquidation) stock, securities or assets with respect to or in
exchange for such common equity is referred to herein as an “Organic Change.”
Prior to the consummation of any (i) sale of all or substantially all of the
Maker’s assets to an acquiring Person or (ii) other Organic Change following
which the Maker is not a surviving entity, the Maker shall secure from the
Person purchasing such assets or the successor resulting from such Organic
Change (in each case, the “Acquiring Entity”) a written agreement, in form and
substance satisfactory to a Majority of the Holders, to deliver to the holder of
this Note, in exchange for this Note, a security of the Acquiring Entity
evidenced by a written instrument substantially similar in form and substance to
this Note (such covenant, the “Organic Change Covenant”).

 

4



--------------------------------------------------------------------------------

The written consent of the Maker and a Majority of the Holders shall be required
for any amendment to the Notes (including this Note), and upon receipt of such
consent, each Note (including this Note) shall be deemed amended thereby. No
such amendment shall be effective except to the extent it applies on an
equivalent basis to all of the Notes. No consideration shall be offered or paid
to any holder of the Notes to amend or consent to an amendment or other
modification of any provision of the Notes unless the same consideration is
offered to all of the holders of the Notes.

The holder of this Note may assign or transfer some or all of its rights
hereunder, subject to compliance with the provisions of the immediately
following paragraph, without the consent of the Maker. The holder of this Note
shall promptly provide notice to the Maker of the name and address of the
assignee or transferee and the principal amount of this Note assigned or
transferred, as applicable. Notwithstanding the foregoing, if this Note has been
prepaid in part, the holder of this Note may not transfer this Note unless such
holder first physically surrenders this Note to the Maker, whereupon the Maker
will forthwith issue and deliver upon the order of the holder of this Note a new
Note of like tenor, registered as such holder may request, representing in the
aggregate the remaining principal represented by this Note. The holder of this
Note and any permitted assignee, by acceptance of this Note, acknowledge and
agree that following any prepayment of any portion of this Note, the principal
of this Note may be less than the principal amount stated on the face hereof.

The holder of this Note and any permitted assignee, by acceptance of this Note,
covenant and agree not to sell, hypothecate or otherwise transfer this Note
except pursuant to, and in compliance with the “plan of distribution” set forth
in, an effective registration statement for the Notes under the Securities Act
and such state or other laws as may be applicable, or upon receipt by the Maker
of a written opinion of counsel in form and substance reasonably acceptable to
the Maker that such registration is not required for such sale, hypothecation or
other transfer; provided, however that no such opinion shall be required in
connection with (i) a transaction pursuant to Rule 144 in which such holder of
this Note provides the Maker with certifications reasonably requested by the
Maker regarding compliance with the terms and provisions of Rule 144 or (ii) a
distribution of this Note to an Affiliate of such holder of this Note, so long
as such Affiliate does not pay any consideration in connection with such
distribution (other than issuance of equity interests in such Affiliate) and
such holder of this Note provides the Maker with certifications reasonably
requested by the Maker in connection therewith.

The Maker shall maintain, at one of its offices in the United States, a register
for the recordation of the names and addresses of each holder of the Notes, and
the principal amount of the Notes owed to each such holder pursuant to the terms
hereof and of the Other Notes from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and the Maker and the
holders of the Notes shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as the holder of this Note for all
purposes, notwithstanding notice to the contrary. The Register shall be
available for inspection by any holder of the Notes, at any reasonable time and
from time to time upon reasonable prior notice. The Notes are intended to be
obligations in “registered form” for purposes of Sections 871 and 881 of the
Internal Revenue Code of 1986, as amended, and the Treasury Regulations
promulgated thereunder, and the provision of this Note shall be interpreted
consistently therewith.

 

5



--------------------------------------------------------------------------------

The Maker shall pay all taxes (other than transfer taxes and income taxes,
franchise taxes or other taxes levied on gross earnings, profits or the like of
a holder of this Note) and all other expenses and charges payable in connection
with the preparation, execution and delivery of this Note.

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL
LAWS OF THE STATE OF DELAWARE, WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW OR
CONFLICT OF LAW PROVISION OR RULE (WHETHER OF THE STATE OF DELAWARE OR ANY OTHER
JURISDICTION) THAT WOULD CAUSE THE APPLICATION OF THE LAWS OF ANY JURISDICTION
OTHER THAN THE STATE OF DELAWARE. ANY ACTION OR PROCEEDING WITH RESPECT TO THIS
NOTE SHALL BE BROUGHT EXCLUSIVELY IN ANY STATE OR FEDERAL COURT IN THE STATE OF
DELAWARE, AND THE PARTIES HEREBY WAIVE ANY RIGHT TO A JURY TRIAL.

The Maker expressly waives any presentment, demand, protest, notice of default,
notice of intention to accelerate, notice of acceleration or notice of any other
kind.

[Remainder of Page Intentionally Left Blank; Signature Page Follows]

 

6



--------------------------------------------------------------------------------

This Note is executed as of the date first written above.

 

TAYLOR CAPITAL GROUP, INC. By:  

 

Name:   Mark A. Hoppe Title:   Chief Executive Officer